PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/450,207
Filing Date: 13 Oct 2009
Appellant(s): Andell et al.



__________________
Scott A. McCollister
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed November 17, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of 


/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174